
	

113 S2744 IS: Great Smoky Mountains National Park Agreement Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2744
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mrs. Hagan introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize a settlement in accordance with the agreement entered into by the Tennessee Valley
			 Authority, the Department of the Interior, and counties within the Great
			 Smoky Mountains National Park. 
	
	
		1.Short title
			This Act may be cited as the
		  Great Smoky Mountains National Park Agreement Act of 2014.2.AuthorizationOf  funds previously appropriated to the Secretary of the Interior under the heading  construction under the heading National Park Service in title I of division E of the Consolidated Appropriations Act, 2012 (Public Law  112–74; 125
			 Stat. 991), the Secretary of the Interior shall transfer $4,000,000 to
			 counties within the Great Smoky Mountains  National Park in accordance
			 with the Memorandum of  Agreement entered into by the Tennessee Valley
			 Authority  and the Department of the Interior and dated February  2010,
			 which supersedes the agreement of July 30, 1943.
		
